IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      :NO. 759
                                            :
REAPPOINTMENT TO THE                        :SUPREME COURT RULES
PENNSYLVANIA BOARD OF LAW                   :
EXAMINERS                                   :

                                       ORDER


PER CURIAM


         AND NOW, this 17th day of January, 2018, David R. Fine, Esquire, Dauphin

County, is hereby reappointed as a member of the Pennsylvania Board of Law

Examiners for a term of three years, commencing April 1, 2018.